t c memo united_states tax_court diane cameron horton petitioner v commissioner of internal revenue respondent docket no filed date diane cameron horton pro_se patricia montero and laurel m robinson for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for the year in the amount of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure pursuant to sec_6662 a computational adjustment was made the court must decide whether sec_280a and the overall_limitation set forth in sec_280a are applicable to business_expense deductions claimed by petitioner in connection with her art fine art business located in the building where petitioner resided respondent has conceded that petitioner is not liable for the penalty under sec_6662 some of the facts have been stipulated and are so found for clarity and convenience our findings_of_fact and opinion have been combined petitioner resided in berkeley california when her petition was filed on her federal_income_tax return petitioner reported wages of dollar_figure that she earned as a part-time teacher at st paul's and at ecole bilingue on her return petitioner also reported a net_loss of dollar_figure from her art fine art business she reported dollar_figure in gross_receipts from that business on her schedule c she subtracted dollar_figure as the cost_of_goods_sold and reported gross_income of dollar_figure she claimed as deductions the following expenses on her schedule c expense amount dollar_figure car truck legal office rent big_number repairs maintenance - -3 supplie sec_68 utilities other-telephone other-books pub other-due sec_55 dollar_figure respondent disallowed the dollar_figure claimed as a rent expense deduction by petitioner pursuant to sec_280a during petitioner leased the upper and lower stories of one half of a building located pincite tenth street berkeley california for dollar_figure per month or dollar_figure per year for our purposes we shall ignore the other half of the two-story building and refer to petitioner's premises as tenth street or premises the lease was entitled commercial lease and deposit receipt the lease specifically stated that the premises were to be used for painting and residence the tenth street building was located in a manufacturing district and was in a commercially zoned area there was one address for the premises and one lease for the premises the rent and utilities were charged and paid as a unit for the premises petitioner and her son resided in the upper level of the premises she used the lower level for her art fine art business petitioner contends that she leased the tenth street premises for the primary purpose of her art fine art business she further argues that sec_280a does not apply to her - -4 art fine art business conducted in one portion of the tenth street premises deductions are a matter of legislative grace a taxpayer seeking a deduction must be able to show that the taxpayer comes within the express provisions of the statute 292_us_435 petitioner bears the burden of proving that respondent's determination is incorrect rule a 290_us_111 sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_280a provides that in the case of a taxpayer who is an individual no deduction otherwise allowable under chapter of the code relating to normal taxes and surtaxes shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the term dwelling_unit includes a house apartment condominium or similar_property and all structures or other_property appurtenant to such dwelling_unit sec_280a sec_280a provides for exceptions to sec_280a in pertinent part sec_280a states that sec_280a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer - -5 sec_280a provides an overall_limitation on the deductions that may be allowed under various sections including sec_280a specifically sec_280a provides that the deductions allowed shall not exceed the excess of the gross_income derived from the trade_or_business use for the taxable_year over the sum of certain deductions allocable to such income such as interest and taxes petitioner bases her argument on section dollar_figure of cal health and safety code west hereinafter referred to as california law california law provides for the adoption of building regulations for the conversion of commercial or industrial buildings to joint living and work quarters california law recognizes that joint living and work quarters means residential occupancy by a family maintaining a common household of one or more floors in a building originally designed for industrial or commercial occupancy which building includes cooking space and sanitary facilities and adequate working space regularly used by a person residing in that building those provisions of california law were based on legislative determinations that a substantial number of manufacturing and commercial buildings in urban areas have lost manufacturing and commercial tenants and that the untenanted portions of such buildings constitute a potential resource capable of accommodating joint living and work quarters which would be physically and economically suitable for use by artists - -6 artisans and similarly-situated individuals artists it was further found that the public will benefit by making such buildings available for joint living and work quarters for artists because the new use contributes to the revitalization of central city areas the conversion results in building improvements and rehabilitation and the cultural life of cities will be enhanced by the residence of large numbers of persons regularly engaged in the arts moreover it was found that artists require larger spaces for the pursuit of their artistic endeavors and for the storage of materials and products than are regularly found in dwellings the financial remunerations to be obtained from a career in the arts are generally small artists generally find it financially difficult to maintain quarters for their artistic endeavors separate and apart from their places of residence high property values and resulting rental costs make it particularly difficult for artists to obtain the space required for their work and the residential use of such space is accessory to the primary use of such space as a place of work as stated this california law was relied upon by petitioner to support her argument that she should be allowed to deduct her rent expense under sec_162 although we may sympathize with petitioner's argument such an argument is not dispositive here the proper place for a consideration of petitioner's complaint is the halls of congress - -7 not here 40_tc_436 affd 331_f2d_422 7th cir a review of the legislative_history of sec_280a indicates that congress was concerned with alleged use of business space in a residence in the statute congress made no exception for business use in a residence in a building which formerly was used only for commercial purposes as to the tenth street property the parties agree that petitioner lived with her son on the top floor the parties also agree that the lower floor was used exclusively and regularly for petitioner's business the only point in issue is whether sec_280a and the overall_limitation of sec_280a applies to petitioner's claimed business_expenses because of her joint use of the premises for living and business purposes respondent states that respondent has found no legal authority making a distinction where the building was zoned for commercial use nor have we on the other hand the senate_finance_committee stated in its report s rept 1976_3_cb_49 that the committee amendment provides that a deduction will not be disallowed in the case of a taxpayer who in connection with his trade_or_business uses a separate structure which is not attached to his dwelling_unit eg an artist's studio in a structure adjacent to but unattached to his residence - -8 the committee amendment also provides an overall_limitation on the amount_of_deductions that a taxpayer may take for the business use of the home or separate unattached structure the allowable deductions attributable to the use of a residence or separate unattached structure for trade_or_business purposes may not exceed the amount of the gross_income derived from the use of the residence or separate unattached structure for that trade_or_business reduced by the deductions which are allowed without regard to their connection with the taxpayer's trade_or_business eg interest and taxes the applicable rules are set forth in sec_280a and we note that to the extent deductions are disallowed under these rules they may be carried forward to the succeeding taxable years subject_to certain limitations sec_280a if a separate studio adjacent to an artist's residence is subject_to the sec_280a overall_limitation it follows that a studio attached to an artist's residence likewise would be subject_to the overall_limitation california law permitted the conversion of the tenth street premises into joint living and work quarters the second floor became petitioner's dwelling_unit petitioner herself referred to her premises as a live work unit petitioner used her dwelling_unit as a residence because that dwelling_unit residence was on the second floor the deductions for her business use of the first floor became subject_to sec_280a and the overall_limitation of sec_280a this case cannot be distinguished from the opinions of this court in cunningham v commissioner tcmemo_1996_141 affd per curiam - -9 without published opinion 110_f3d_59 4th cir and burkhart v commissioner tcmemo_1989_417 for the foregoing reasons we are compelled to sustain respondent's determination decision will be entered for respondent
